Per Curiam. —
We will not, except in very peculiar circumstances, suspend the progress of a public work by injunction before the coming in of the answer. To enjoin till further order as a matter of course at the filing of the bill, would put the public, and every corporation like the present, at the mercy of every proprietor, according to the dictates of his interest or caprice, and enable him, by the process of the Court, to make what terms he pleased. There is no peculiar hardship here. Ample means of compensation are provided, by the sixth section of the act of incorporation, for those in any wise injured by the work; and though it was declared in the sixteenth section, that the damages should be paid or secured before entry made, that section has been repealed: and in this, there was nothing repugnant to the constitution at the time. It is sufficient to say, that it does not at present appear that the complainants’ constitutional rights have been violated.
Motion refused.